

SEPARATION AGREEMENT
This Separation Agreement (this “Separation Agreement”) between Horizon Global
Corporation (the “Company”) and Carl S. Bizon (“you” and similar words) sets
forth certain terms of your separation from the Company and its affiliates,
including certain waivers and releases by you required under the Company’s
Executive Severance/Change of Control Policy (the “Severance Policy”) or
otherwise in order to receive certain separation payments and benefits, as set
forth in detail below.
By signing this Separation Agreement, you and the Company agree as follows:
1.STATUS OF EMPLOYMENT
You agree that, as of September 20, 2019, you resign from all positions you hold
(if any) as an officer or director of the Company and the Company’s subsidiaries
and affiliates, as applicable (other than your position as Chief Executive
Officer and President of the Company), and that you will promptly execute any
documents and take any actions as may be necessary or reasonably requested by
the Company to effectuate or memorialize your termination from all such
positions with the Company and its subsidiaries and affiliates. You also agree
that you will terminate from your position as Chief Executive Officer and
President of the Company, effective September 23, 2019. Furthermore, you agree
that, effective September 30, 2019 (the “Separation Date”), you resign from all
other positions you hold (if any) with, and as an employee of, the Company and
the Company’s subsidiaries and affiliates, as applicable, and that you will
promptly execute any documents and take any actions as may be necessary or
reasonably requested by the Company to effectuate or memorialize your
termination from all positions with the Company and its subsidiaries and
affiliates. You agree that the terminations described in this Paragraph 1 shall
be treated as set forth in Paragraph 2 of this Separation Agreement.
2.SEVERANCE BENEFITS
In consideration for you (a) signing this Separation Agreement, and (b) signing,
no earlier than the Separation Date and no later than 52 days following the
Separation Date, a general waiver and release of claims, substantially in the
form attached hereto as Exhibit A (the “Release”), and letting the Release
become effective as set forth in the Release, (x) for purposes of the Severance
Policy and this Separation Agreement, your separation from the Company will be
deemed a Qualifying Termination (as defined in the Severance Policy), and
(y) you will receive the payments and benefits as specified on Exhibit B
attached hereto, all subject to applicable tax withholding (the “Severance
Benefits”). The Severance Benefits will be in full satisfaction of any amounts
due under the Severance Policy, the Horizon Global Corporation Amended and
Restated 2015 Equity and Incentive Compensation Plan (as amended or amended and
restated from time to time, the “Equity Plan”), and other compensation
arrangements of the Company.
3.RESTRICTIVE COVENANTS
By signing this Separation Agreement, you reaffirm that you will continue to
abide by the covenants set forth in Section 7 of the Severance Policy, which
expressly survive your Qualifying Termination.




--------------------------------------------------------------------------------




4.LIMITATIONS
Nothing in this Separation Agreement or the Severance Policy shall be binding
upon the parties to the extent it is void or unenforceable for any reason,
including, without limitation, as a result of any law regulating competition or
proscribing unlawful business practices; provided, however, that to the extent
that any provision in this Separation Agreement or the Severance Policy could be
modified to render it enforceable under applicable law, it shall be deemed so
modified and enforced to the fullest extent allowed by law.
5.OTHER ACKNOWLEDGEMENTS
Nothing in this Separation Agreement or the Severance Policy prevents you from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations. Furthermore, no Company policy or
individual agreement between the Company and you shall prevent you from
providing information to government authorities regarding possible legal
violations, participating in investigations, testifying in proceedings regarding
the Company’s past or future conduct, engaging in any future activities
protected under the whistleblower statutes administered by any government agency
(e.g., EEOC, NLRB, SEC, etc.) or receiving a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. The Company nonetheless asserts and does not
waive its attorney-client privilege over any information appropriately protected
by privilege.
6.MATERIAL BREACH
You agree that in the event of any breach of any provision of Section 7 of the
Severance Policy, the Company will be entitled to equitable and/or injunctive
relief and, because the damages for such a breach will be impossible or
impractical to determine and will not therefore provide a full and adequate
remedy, the Company or (as applicable) any and all past, present or future
parents, subsidiaries and affiliates of the Company (the “Horizon Companies”)
will also be entitled to specific performance by you. No amount owing to you
under this Separation Agreement shall be subject to set-off or reduction by
reason of any claims which the Company has or may have against you. You will be
entitled to recover actual damages if the Company breaches this Separation
Agreement, including any unexcused late or non-payment of any amounts owed under
this Separation Agreement, or any unexcused failure to provide any other
benefits specified in this Separation Agreement. Failure by either party to
enforce any term or condition of this Separation Agreement at any time shall not
preclude that party from enforcing that provision, or any other provision, at a
later time.
7.REVIEW OF SEPARATION AGREEMENT
This Separation Agreement is important. You are advised to review it carefully
and consult an attorney before signing it, as well as any other professional
whose advice you value, such as an accountant or financial advisor. If you agree
to the terms of this Separation Agreement, sign in the space below where your
agreement is indicated. The payments and benefits specified in this Separation
Agreement are contingent on your signing this Separation Agreement and the
Release no earlier than the Separation Date and no later than 52 calendar days
following the Separation Date, and not revoking the Release.


- 2

--------------------------------------------------------------------------------




8.RETURN OF PROPERTY
You affirm that you will return to the Company, no later than the Separation
Date (or such earlier time as the Company may reasonably request), all Company
Property, as described more fully below. “Company Property” includes
Company-owned computers, tablets, mobile phones, equipment, supplies and
documents. Such documents may include, but are not limited to, customer
information, supplier information, product information, financial statements,
cost data, price lists, invoices, forms, passwords, electronic files and media,
mailing lists, contracts, reports, manuals, personnel files, correspondence,
business cards, drawings, employee lists or directories, photographs, maps,
surveys, and the like, including copies, notes or compilations made there from,
whether such documents are embodied on “hard copies” or contained on computer
disk or any other medium. You further agree that you will not retain any copies
or duplicates of any such Company Property.
9.RESIDENCE AND RELOCATION
You agree that you will, no later than December 31, 2019, fully vacate the
residential space that has been leased by the Company for you (the
“Company-Leased Residence”). Further, you agree that you will remove all
personal property from the Company-Leased Residence no later than December 31,
2019. In addition, you agree that you will return to the Company the automobile
that has been leased by the Company for you no later than December 31, 2019.
The Company agrees that the Company will pay the reasonable costs of packing and
shipping your personal property to your selected location in Australia, as well
as other reasonable costs relating to your relocation back to Australia (such
shipping and other reasonable costs, the “Relocation Costs”); provided, however,
that the Company shall select any relocation firm(s) that will assist with such
Relocation Costs. Further, the Company shall provide you with one one-way
business class flight (through an airline selected by the Company) from the
United States to your selected location in Australia.
The Company agrees that it will provide you with assistance with respect to your
compliance with applicable immigration laws to the extent related to your
relocation from the United States to Australia, which assistance may include the
retention of a consultant. The Company agrees to pay the reasonable fees or
costs of any consultant or assistance described in this paragraph. You are
required to provide requested information to any such consultant on a timely
basis.
If any reimbursements or in-kind benefits provided by the Company pursuant to
this Separation Agreement would constitute deferred compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, such
reimbursements or in-kind benefits shall be subject to the following rules: (a)
the amounts to be reimbursed, or the in-kind benefits to be provided, shall be
determined pursuant to the terms of the applicable benefit plan, policy or
agreement and shall be limited to your lifetime and the lifetime of your
eligible dependents; (b) the amount eligible for reimbursement, or the in-kind
benefits provided, during any calendar year may not affect the expenses eligible
for reimbursement, or the in-kind benefits provided, in any other calendar year;
(c) any reimbursement of an eligible expense shall be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (d) your right to an in-kind benefit or reimbursement is not
subject to liquidation or exchange for cash or another benefit.


- 3

--------------------------------------------------------------------------------




10.FUTURE COOPERATION
You agree that you shall, without any additional compensation, respond to
reasonable requests for information from the Company regarding matters that may
arise in the Company’s business. You further agree to fully and completely
cooperate with the Company, its advisors and its legal counsel with respect to
any litigation that is pending against the Company and any claim or action that
may be filed against the Company in the future. Such cooperation shall include
making yourself available at reasonable times and places for interviews,
reviewing documents, testifying in a deposition or a legal or administrative
proceeding, and providing advice to the Company in preparing defenses to any
pending or potential future claims against the Company. The Company agrees to
(or to cause one of its affiliates to) pay/reimburse you for any approved travel
expenses reasonably incurred as a result of your cooperation with the Company,
with any such payments/reimbursements to be made in accordance with the
Company's expense reimbursement policy as in effect from time to time.
11.NON-DISPARAGEMENT
You agree that, subject to Paragraph 5 of this Separation Agreement, you will
not make or issue, or procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information concerning the Company,
the Horizon Companies, or any and all past, present, or future related persons
or entities, including but not limited to the Company’s and the Horizon
Companies’ officers, directors, managers, employees, shareholders, agents,
attorneys, successors and assigns, specifically including without limitation
Horizon Global Corporation, their business, their actions or their officers or
directors, to any person or entity, regardless of the truth or falsity of such
statement. This Paragraph does not apply to truthful testimony compelled by
applicable law or legal process.
12.TAX MATTERS
By signing this Separation Agreement, you acknowledge that you will be solely
responsible for any taxes, which may be imposed on you as a result of the
Severance Benefits or other amounts under this Separation Agreement, or any
other personal income amounts. All amounts payable to you under this Separation
Agreement will be subject to applicable US tax withholding by the Company, and
the Company has not made any representations or guarantees regarding the tax
result for you with respect to any income recognized by you in connection with
this Separation Agreement, the Severance Benefits, or any other amounts payable
under this Separation Agreement or any other personal income amounts.


The Company agrees to retain one or more consultants to assist you with the
preparation of your individual income tax returns for US and non-US tax returns
for all tax years where the Company’s compensation triggers multinational tax
filing. In the event that your tax returns with respect to these tax years are
subject to an audit by a governmental entity responsible for the administration
of imposition of any tax, the Company will retain one or more consultants to
assist you with such audit, provided that such audit is not the result of any
unlawful action by you or your intentional or reckless misconduct (including,
but not limited to, fraud or misrepresentation) or bad faith. The Company agrees
to pay the reasonable fees and costs of any consultant described in this
paragraph. You are required to provide requested information to any such
consultant on a timely basis.


- 4

--------------------------------------------------------------------------------




13.OTHER ACKNOWLEDGEMENTS
You and the Company also acknowledge and agree that any outstanding option
rights, cash incentive awards, restricted stock unit awards and performance
share unit awards previously granted by the Company to you under the Equity Plan
will be amended by this Separation Agreement to the extent necessary or
desirable to provide for the treatment of such awards as set forth in Exhibit B
attached hereto.
14.NATURE OF AGREEMENT
By signing this Separation Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this
Separation Agreement you have relied only on the promises written in this
Separation Agreement and not on any other promise made by the Company or Horizon
Companies. This Separation Agreement is not, and will not be considered, an
admission of liability or of a violation of any applicable contract, law, rule,
regulation, or order of any kind. This Separation Agreement contains the entire
agreement between the Company, other Horizon Companies and you regarding your
departure from the Company, except that all post-employment covenants contained
in the Severance Policy remain in full force and effect. The Severance Benefits
are in full satisfaction of any severance benefits under the Severance Policy,
the Equity Plan, and of any other compensation arrangements between you and the
Company or the Horizon Companies. This Separation Agreement may not be altered,
modified, waived or amended except by a written document signed by a duly
authorized representative of the Company and you. Except as otherwise explicitly
provided, this Separation Agreement will be interpreted and enforced in
accordance with the laws of the state of Michigan, and the parties hereto,
including their successors and assigns, consent to the jurisdiction of the state
and federal courts of Michigan. The headings in this document are for reference
only, and shall not in any way affect the meaning or interpretation of this
Separation Agreement.
[SIGNATURE PAGE FOLLOWS]


- 5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, you and the Company have executed this Separation Agreement
as of the dates set forth below.
CARL S. BIZON
/s/ Carl S. Bizon
     
Date: 9/30/2019
HORIZON GLOBAL CORPORATION
By:     /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: General Counsel, Chief Compliance
Officer, and Corporate Secretary


Date: 10/2/2019




- 6

--------------------------------------------------------------------------------







Exhibit A
Release


This Release is between Horizon Global Corporation (the “Company”) and Carl S.
Bizon (“you” and similar words), in consideration of the benefits provided to
you and to be received by you from or on behalf of the Company as described in
the Separation Agreement between the Company and you dated as of the applicable
date referenced therein (the “Separation Agreement”). Capitalized terms used
herein without definition have the meanings ascribed to such terms in the
Separation Agreement.
By signing this Release, you and the Company hereby agree as follows:
1.WAIVER AND RELEASE
You, on behalf of yourself and anyone claiming through you, including each and
all of your legal representatives, administrators, executors, heirs, successors
and assigns (collectively, the “Releasors”), hereby fully, finally and forever
release, absolve and discharge the Company and each and all of its legal
predecessors, successors, assigns, fiduciaries, parents, subsidiaries, divisions
and other affiliates, and each of the foregoing’s respective past, present and
future principals, partners, shareholders, directors, officers, employees,
agents, consultants, attorneys, trustees, administrators, executors and
representatives (collectively, the “Company Released Parties”), of, from and for
any and all claims, causes of action, lawsuits, controversies, liabilities,
losses, damages, costs, expenses and demands of any nature whatsoever, at law or
in equity, whether known or unknown, asserted or unasserted, foreseen or
unforeseen, that the Releasors (or any of them) now have, have ever had, or may
have against the Company Released Parties (or any of them) based upon, arising
out of, concerning, relating to or resulting from any act, omission, matter,
fact, occurrence, transaction, claim, contention, statement or event occurring
or existing at any time in the past up to and including the date on which you
sign this Release, including, without limitation: (a) all claims arising out of
or in any way relating to your employment with or separation of employment from
the Company or its affiliates; (b) all claims for compensation or benefits,
including salary, commissions, bonuses, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock options, restricted stock units or any
other ownership interests in the Company Released Parties; (c) all claims for
breach of contract, wrongful termination and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, invasion of privacy and emotional distress; (e) all other common law
claims; and (f) all claims (including claims for discrimination, harassment,
retaliation, attorneys fees, expenses or otherwise) that were or could have been
asserted by you or on your behalf in any federal, state, or local court,
commission, or agency, or under any federal, state, local, employment, services
or other law, regulation, ordinance, constitutional provision, executive order
or other source of law, including without limitation under any of the following
laws, as amended from time to time: the Age Discrimination in Employment Act
(the “ADEA”), as amended by the Older Workers’ Benefit Protection Act of 1990
(the “OWBPA”), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &
1981a, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, Sarbanes-Oxley Act of 2002, the National Labor
Relations Act, the Rehabilitation Act of 1973, the WARN Act, Federal Executive
Order 11246, the Genetic Information Nondiscrimination Act, the Elliott-Larsen
Civil Rights Act, the Michigan Equal Pay Law, the Michigan Minimum Wage Law of
1964,


A-1

--------------------------------------------------------------------------------




the Michigan Persons With Disabilities Civil Rights Act, and the Michigan
Whistleblower's Protection Act (the “Release”).
2.SCOPE OF RELEASE
Nothing in this Release (a) shall release the Company from any of its
obligations set forth in the Separation Agreement or any claim that by law is
non-waivable, (b) shall release the Company from any obligation to defend and/or
indemnify you against any third party claims arising out of any action or
inaction by you during the time of your employment and within the scope of your
duties with the Company to the extent you have any such defense or
indemnification right, and to the extent permitted by applicable law and to the
extent the claims are covered by the Company’s director & officer liability
insurance or (c) shall affect your right to file a claim for workers’
compensation or unemployment insurance benefits.
You further acknowledge that by signing this Release, you do not waive the right
to file a charge against the Company with, communicate with or participate in
any investigation by the EEOC, the Securities and Exchange Commission or any
comparable state or local agency. However, you waive and release, to the fullest
extent legally permissible, all entitlement to any form of monetary relief
arising from a charge you or others may file, including without limitation any
costs, expenses or attorneys’ fees. You understand that this waiver and release
of monetary relief would not affect an enforcement agency’s ability to
investigate a charge or to pursue relief on behalf of others. Notwithstanding
the foregoing, you will not give up your right to any benefits to which you are
entitled under any retirement plan of the Company that is intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended,
or any monetary recovery under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the Sarbanes-Oxley Act of 2002.
By executing this Release you represent that, as of the date you sign this
Release, no claims, lawsuits, or charges have been filed by you or on your
behalf against the Company Released Parties.
3.REVIEW OF RELEASE
In compliance with the requirements of the OWBPA, you acknowledge by your
signature below that, with respect to the rights and claims waived and released
under this Release under the ADEA, you specifically acknowledge and agree as
follows: (a) you have read and understand the terms of this Release; (b) you
have been advised and hereby are advised, and have had the opportunity, to
consult with an attorney before signing this Release; (c) you are releasing the
Company and the other Company Released Parties from, among other things, any
claims that you may have against them pursuant to the ADEA; (d) the releases
contained in the Release do not cover rights or claims that may arise after you
sign this Release; (e) you have been given a period of 52 days in which to
consider and execute this Release (although you may elect not to use the full
52-day period at your option); (f) you may revoke the Release during the
seven-day period following the date on which you sign this Release, and the
Release will not become effective and enforceable until the seven-day revocation
period has expired; and (g) any such revocation must be submitted in writing to
the Company c/o Jay Goldbaum, General Counsel, Chief Compliance Officer, and
Corporate Secretary, Horizon Global Corporation, 2600 West Big Beaver Road,
Suite 555, Troy, Michigan 48084 prior to the expiration of such seven-day
revocation period. If you revoke the Release within such seven-day revocation
period, it shall be null and void.


A-2

--------------------------------------------------------------------------------




4.ENTIRE AGREEMENT
This Release, the Separation Agreement, and the documents referenced therein
contain the entire agreement between you and the Company, and take priority over
any other written or oral understanding or agreement that may have existed in
the past. You acknowledge that no other promises or agreements have been offered
for this Release (other than those described above) and that no other promises
or agreements will be binding unless they are in writing and signed by you and
the Company. Should any provision of this Release be declared by a court of
competent jurisdiction to be illegal, void, or unenforceable, the remaining
provisions shall remain in full force and effect; provided, however, that upon a
finding that the Release, in whole or part, is illegal, void, or unenforceable,
you shall be required, at the option of the Company, either to return the
Severance Benefits (as defined in the Separation Agreement) or to execute a
release that is legal and enforceable.


I agree to the terms and conditions set forth in this Release.


CARL S. BIZON
/s/ Carl S. Bizon


Date: 9/30/2019




A-3

--------------------------------------------------------------------------------





Exhibit B
Severance and Other Benefits*




1.
Severance benefits under the Severance Policy,† which severance benefits consist
of the following (as further described in, and qualified by reference to, the
Severance Policy):

◦
Payment of an amount equal in value to the product of (a) 1.5, multiplied by (b)
the sum of (i) $630,000 (your annual base salary rate (as in effect on the
Separation Date)) plus (ii) $315,000 (the value of your target short-term
incentive award for the 2019 calendar year). This amount will be payable in
equal installments in accordance with the Company’s payroll practices as in
effect from time to time commencing on the day the Release becomes effective and
ending on the last payroll date of or on behalf of the Company in the last month
of the 18-month period following the Separation Date, provided that the first
such payment shall include all amounts that would have been paid to you in
accordance with the Company’s payroll practices if such payments had begun on
the Separation Date;

◦
Payment of (a) all accrued but unpaid base salary through the Separation Date
and (b) 10 days of earned but unused vacation through the Separation Date. These
amounts will be payable by the next payroll date following the Separation Date;

◦
A transaction bonus amount equal to $840,752, in cash, in connection with the
Company’s sale of its Asia-Pacific business segment, payable on the day the
Release becomes effective;

◦
If you timely elect to continue group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and subject to
the Company’s COBRA policies, the Company or its appropriate affiliate will
reimburse you for the employer’s portion of premiums for continued group health
coverage under COBRA until the earliest of (a) the termination of your COBRA
period, (b) 18 months after the Separation Date, or (c) the date you become
eligible to receive any medical benefits under any plan or program of any other
employer. You will be responsible for payment of the COBRA premium and will be
reimbursed by the Company or its appropriate affiliate for the portion of the
premium that the Company or its appropriate affiliate would have paid for group
health coverage if you had continued to be an employee of the Company or its
appropriate affiliate. In the event that your COBRA period expires before the
date that is 18 months after the Separation Date, the Company or its appropriate
affiliate will pay you a monthly amount equal to the monthly contribution that
the Company or its appropriate affiliate would have paid for your coverage under
the applicable group health plan of the Company or its appropriate affiliate if
you had continued as an employee of the Company or its appropriate affiliate
until the earlier of (x) 18 months after the Separation Date or (y) the date on
which you become eligible to receive any medical benefits under any plan or
program of any other employer; and

______________________
* Except as otherwise expressly provided, all benefits are to be paid or
provided in the manner and at the time specified in the applicable plan or
agreement, or as required under applicable law.
† All benefits will remain subject to Section 8(B) of the Severance Policy.


B-1

--------------------------------------------------------------------------------






◦
Executive-level outplacement services until the earlier of (a) 12 months
following the Separation Date or (b) the date on which you become employed by a
subsequent employer.

◦
Treatment of outstanding Equity Plan awards as follows, subject in all cases to
the applicable terms and provisions of the Equity Plan, the related award
agreements and the Severance Policy:

▪
Each of your unvested awards that are outstanding under the Equity Plan, other
than equity awards and cash incentive awards that are subject to vesting upon
the attainment of performance goals, shall vest in an amount equal to (a) the
product of (i) the total number of shares subject to such award and (ii) a
fraction, the numerator of which is equal to the number of whole calendar months
that have elapsed from the grant date of the applicable award to the Separation
Date and the denominator of which is equal to the full number of calendar months
in the vesting period of such award, less (b) the number of shares that had
already become vested as of the Separation Date in respect of such award. As a
result, the following portions of the following awards granted to you under the
Equity Plan will vest as of the Separation Date:

•
March 1, 2018 Restricted Stock Units Grant: 12,810 RSUs

•
March 19, 2019 Restricted Stock Units Grant: 19,444 RSUs

•
June 6, 2019 Restricted Stock Units Grant: 11,648 RSUs

RSUs that vest as described in this paragraph will be settled on the earlier of
April 7, 2020 and your death.
▪
Notwithstanding the foregoing, each equity award and cash incentive award
granted under the Equity Plan that is subject to vesting upon the attainment of
performance goals shall become payable in an amount equal to (a) the product of
(i) the total number of shares or amount of cash, as applicable, that is earned
with respect to such award at the end of the applicable performance period based
on actual performance in accordance with the terms of the governing arrangements
under which such performance-based award was granted and, (ii) a fraction, the
numerator of which is equal to the number of whole calendar months that have
elapsed from the grant date of the applicable award to the Separation Date and
the denominator of which is the full number of calendar months in the vesting
period of such award, less (b) the number of shares or amount of cash that had
already become vested as of the Separation Date in respect of such award. Awards
that vest as described in this paragraph will be settled at the time when such
awards are settled under the applicable terms of the Equity Plan for individuals
who remain employed through the end of the applicable performance period.

As a result of the pro-ration formula described above, the target number of PSUs
subject to each of your outstanding PSU awards is as follows:
Grant Date
Original Target PSUs
Pro-Rated Target PSUs
March 19, 2019
100,000
19,444
June 6, 2019
96,096
11,648





B-2

--------------------------------------------------------------------------------




2.
Accrued vested benefits under any other benefit plans, programs or arrangements
of the Company or its appropriate affiliate (including any vested benefits under
the Company’s qualified and nonqualified retirement plans), subject to the terms
of such plans, programs or arrangements.

3.
With respect to each equity award referenced above, all applicable withholding
requirements with respect thereto shall be satisfied by retention by the Company
of a portion of the shares otherwise deliverable to you thereunder, with the
shares so retained credited against such withholding requirement at the market
value of such shares on the date of such delivery, provided that in no event
will the market value of the shares to be so withheld exceed the minimum amount
of taxes required to be withheld.



B-3